              Case 2:17-cr-00149-TLN Document 106 Filed 10/14/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00149-TLN
11
                                  Plaintiff,            STIPULATION TO CONTINUE STATUS
12                                                      CONFERENCE AND EXCLUDE TIME PERIODS
                            v.                          UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                      ORDER
     RIGOBERTO NUNEZ;
14   OSCAR ANDRADE; AND                                 DATE: October 15, 2020
     OSCAR RODRIGUEZ,                                   TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                 Defendants.
16

17
            This case was set for a status conference on October 15, 2020. By this stipulation, the parties
18
     request that the Court continue the status conference to December 10, 2020, and to exclude time under
19
     the Court’s General Orders, as well under Local Codes T4 and M, for the reasons set forth below.
20
            On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
21
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
22
     continue all criminal matters to a date after June 1. This and previous General Orders were entered to
23
     address public health concerns related to COVID-19.
24
            Although the General Orders address the district-wide health concern, the Supreme Court has
25
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
26
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
      TIME; FINDINGS AND ORDER
                 Case 2:17-cr-00149-TLN Document 106 Filed 10/14/20 Page 2 of 5


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
       TIME; FINDINGS AND ORDER
                 Case 2:17-cr-00149-TLN Document 106 Filed 10/14/20 Page 3 of 5


 1                                                STIPULATION

 2          1.       By this stipulation, the United States and defendant Rigoberto Nunez, through his

 3 counsel, Preciliano Martinez, and counsel for Oscar Rodriguez, David Fischer, move to continue the

 4 status conference until December 10, 2020, at 9:30 a.m., and to exclude time between October 15, 2020

 5 and December 10, 2020, under Local Code T4, for Mr. Nunez, and under Local Code M, for Mr.

 6 Rodriguez, and under the Court’s General Orders for all parties.

 7          2.       Defendant Oscar Andrade has entered a change of plea in his matter and been sentenced,

 8 and therefore does not join in this stipulation.

 9          3.       The parties agree and stipulate, and request that the Court find the following:

10                   a)     Counsel for defendants desire additional time to continue to conduct

11          investigation, and to otherwise prepare for trial. The government has represented that it has

12          produced discovery in the form of investigative reports, photographs, and audio files, which the

13          defendants need time to review, discuss with their counsel, and pursue investigation. The

14          government has also represented that it has made available to defense counsel additional

15          electronic surveillance discovery, which the defendants will also need time to review.

16                   b)     Counsel for defendants believe that failure to grant the above-requested

17          continuance would deny counsel the reasonable time necessary for effective preparation, taking

18          into account the exercise of due diligence.

19                   c)     The government does not oppose this request.

20                   d)     At present, the whereabouts of Mr. Rodriguez are unknown, and he is therefore

21          unavailable.

22                   e)     Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendants in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                   f)     With regard to Mr. Nunez, for the purpose of computing time under the Speedy

26          Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period of

27          October 15, 2020 to December 10, 2020, inclusive, is deemed excludable pursuant to this Court’s

28          General Orders, due to the public health concerns created by the COVID-19 pandemic, as well to

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; FINDINGS AND ORDER
                 Case 2:17-cr-00149-TLN Document 106 Filed 10/14/20 Page 4 of 5


 1          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

 2          by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice

 3          served by taking such action outweigh the best interest of the public and the defendant in a

 4          speedy trial.

 5                   g)     With regard to Mr. Rodriguez, for the purpose of computing time under the

 6          Speedy Trial Act, 18 U.S.C. §3161, et seq., within which trial must commence, the time period

 7          of October 15, 2020 to December 10, 2020, inclusive, is deemed excludable pursuant to this

 8          Court’s General Orders, due to the public health concerns created by the COVID-19 pandemic,

 9          as well to 18 U.S.C. §3161 (h)(3)(A) & (B) [Local Code M]: unavailability of a defendant.

10          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

12 must commence.

13          IT IS SO STIPULATED.

14    Dated: October 13, 2020                                  MCGREGOR W. SCOTT
                                                               United States Attorney
15
                                                               /s/ JAMES R. CONOLLY
16                                                             JAMES R. CONOLLY
                                                               Assistant United States Attorney
17

18    Dated: October 13, 2020                                  /s/ Preciliano Martinez
                                                               PRECILIANO MARTINEZ
19                                                             Counsel for Defendant
                                                               Rigoberto Nunez
20
      Dated: October 13, 2020                                  /s/ David Fischer
21                                                             DAVID FISCHER
22                                                             Counsel for Defendant
                                                               Oscar Rodriguez
23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE           4
      TIME; FINDINGS AND ORDER
              Case 2:17-cr-00149-TLN Document 106 Filed 10/14/20 Page 5 of 5


 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial. The Court also finds that the whereabouts of

 8 Oscar Rodriguez remain unknown, and he is therefore unavailable.

 9          The Court orders the time from the date the parties stipulated, up to and including December 10,

10 2020, shall be excluded from computation of time within which the trial of this case must be

11 commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code

12 T4), with respect to Rigoberto Nunez, and pursuant to 18 U.S.C. §3161 (h)(3)(A) & (B) [Local Code

13 M], with respect to Oscar Rodriguez, as well as under the Court’s General Orders related to the COVID-

14 19 pandemic, with respect to all parties. It is further ordered that the October 15, 2020 status conference

15 shall be continued until December 10, 2020, at 9:30 a.m.

16

17          IT IS SO FOUND AND ORDERED this 14th day of October, 2020.

18

19

20

21                                                                  Troy L. Nunley
                                                                    United States District Judge
22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          5
      TIME; FINDINGS AND ORDER
